Citation Nr: 0310511	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1962, and served in the National Guard for several years 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a February 2002 decision, the Board denied the veteran's 
claim for an "increased initial evaluation" for the 
service-connected tinnitus.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2002, the parties 
submitted a Joint Motion For Remand To The Board And To Stay 
Proceedings.  In an Order, dated in November 2002, the Court 
granted the Joint Motion For Remand, and vacated the Board 
decision which had denied the benefit sought on appeal.  A 
copy of the Joint Motion and the Court's Order have been 
incorporated into the veteran's claims folder.  

In addition, in previous decisions and remands, the Board 
indicated that the veteran had raised a separate issue of 
entitlement to service connection for a psychiatric disorder, 
to include nervousness, anxiety and insomnia as secondary to 
service-connected tinnitus.  However, in a written argument, 
received by the Board in May 2003, the veteran's attorney 
reported that he was not interested in pursuing a separate 
secondary service connection claim in that regard. 

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected tinnitus, the 
issue has been framed as that listed on the front page of 
this decision.   See Fenderson v. West, 12 Vet. App. 119, 
125- 126 (1999).




REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In a brief, received by the Board in May 2003, the veteran's 
attorney requested that, due to the presence of alleged 
"psychiatric" manifestations of the disability at issue, to 
include impaired sleep, anxiety and nervousness, the 
disability at issue should be rated either as analogous to a 
somatoform disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9421 or 9425 (2002), or on an extraschedular basis under 38 
C.F.R. § 3.321 (2002) with consideration of alleged 
"psychiatric" manifestations which render the regular 
schedular criteria inapplicable.  In this regard, the 
representative indicated that a review of VA examination 
reports, dated in April 2001, reflect that the VA examiners 
did not comment on the "extent of all associated pathology" 
as a result of the service-connected tinnitus as requested by 
the Board in its June 2000 remand.  The veteran's attorney 
also reported that in the June 2000 remand, the Board had 
specifically requested that the RO consider an extra-
schedular evaluation for service-connected tinnitus in 
accordance with 38 C.F.R. § 3.321(b)(1)(2002).  A review of 
an August 2001 supplemental statement of the case (SSOC) 
reflects that while the RO provided the veteran with a copy 
of 38 C.F.R. § 3.321(b)(1), the regulation pertaining to 
extraschedular evaluations, the RO did not consider or 
evaluate the claim for a higher evaluation for service-
connected tinnitus on an extraschedular basis.  Therefore, 
these matters must be returned to the RO so that they may be 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998), 
wherein it was held that if the Board remands a claim for 
further development and the Secretary fails to comply with 
the terms of the remand, the Board errs in failing to insure 
compliance.

Finally, in the June 2000 remand, the Board requested that 
the RO take appropriate action to obtain copies of all 
clinical records of the veteran from the VA medical 
facilities at Marion, Illinois, Louisville, Kentucky and 
Paducah, Kentucky.  A review of the claims file reflects that 
although the RO requested treatment reports from the VA 
medical facilities in Marion, Illinois and Louisville, 
Kentucky, they did not request any records from the VA 
facility in Paducah, Kentucky.  Therefore, in the instant 
claim, it is necessary to obtain the aforementioned medical 
records, if they exist, prior to a final decision in this 
case.  See Dunn v. West, 11 Vet. App. 462 (1998); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
June 2000 for his service-connected 
tinnitus and associated pathology.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, to 
include the records from the VA medical 
facility in Paducah, Kentucky, which have 
not been previously secured.  The RO 
should ensure that its efforts to obtain 
the identified records are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected tinnitus.  
The examiner must comment on all 
associated pathology relative to the 
service-connected tinnitus, to 
specifically include whether or not there 
exists any associated psychiatric 
disorder or manifestations, to include 
impaired sleep, anxiety and/or 
nervousness.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner must indicate that such a 
review was made.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a typewritten 
report.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 
supra.

5.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for service-
connected tinnitus, with consideration of 
all associated pathology, and consider 
any inextricably intertwined secondary 
service connection issue raised by the 
evidence.  In doing so, the RO should 
readjudicate the appellant's higher 
evaluation claim for service-connected 
tinnitus consistent with the provisions 
of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) and 38 C.F.R. 
§ 3.321(b)(1); and 68 Fed. Reg. 25822-
25823 (May 14, 2003).  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




